Hill, C. J., (dissenting.) I do not dissent from the conclusion that the modification of the instruction in question was erroneous, but I do not think it was prejudicial error. The instructions otherwise were full and fair, and gave the jury an intelligible and proper view of the law governing the case. The modification did not change the general effect of the other instructions, and the verdict seems responsive to the evidence and mstructions. The jury did not give the defendant the minimium punishment for murder in the second degree, and thereby negatived the idea that they might have convicted him of manslaughter. I think the judgment ought to be affirmed.